United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-3554
                        ___________________________

                           Brandon Aguilar-Melendez

                                             Petitioner

                                        v.

            Merrick B. Garland, Attorney General of the United States

                                         Respondent
                                  ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                  ____________

                            Submitted: June 28, 2022
                               Filed: July 1, 2022
                                 [Unpublished]
                                 ____________

Before GRUENDER, BENTON, and STRAS Circuit Judges.
                          ____________

PER CURIAM.

       Salvadoran citizen Brandon Aguilar-Melendez petitions for review of an order
of the Board of Immigration Appeals (BIA). Having jurisdiction under 8 U.S.C. §
1252, this court denies the petition.
       The BIA dismissed Aguilar-Melendez’s appeal from the decision of an
immigration judge denying him asylum and withholding of removal relief.1 This
court find no error in the agency’s determination that Aguilar-Melendez was
ineligible for asylum, because he did not establish past persecution or a well-founded
fear of future persecution on account of a protected ground. See Menjivar v.
Gonzales, 416 F.3d 918, 920 (8th Cir. 2005), as corrected (Sept. 21, 2005) (asylum
eligibility requirements).

       The agency did not err in concluding that the proposed social group “young
Salvadoran males who refuse to be victimized and refuse active recruitment by
gangs” is not cognizable. See Bautista-Bautista v. Garland, 3 F.4th 1048, 1052 (8th
Cir. 2021) (whether group is a particular social group is a legal question reviewed
de novo); Tino v. Garland, 13 F.4th 708, 710 (8th Cir. 2021) (agreeing with BIA
that gang-averse proposed particular social group was not cognizable because it
lacked particularity and social distinction). The failure to establish a cognizable
particular social group was dispositive of Aguilar-Melendez’s gang-based asylum
claim. See, e.g., Miranda v. Sessions, 892 F.3d 940, 944 (8th Cir. 2018) (declining
to review other requirements for relief from removal when social group was not
cognizable because noncitizen necessarily could not show any past or future
persecution would be on account of a protected ground). Even assuming Aguilar-
Melendez’s alternative family-based social group was cognizable, substantial
evidence supports the conclusion—dispositive of his claim for asylum—that he
failed to demonstrate the requisite nexus between his fear of persecution and
membership in the group. See Tino, 13 F.4th at 710 (where substantial evidence
supported determination that noncitizen failed to demonstrate nexus between
persecution and proposed particular social group, failure was dispositive of claim);
Silvestre-Giron v. Barr, 949 F.3d 1114, 1119 & n.3 (8th Cir. 2020) (nexus is a factual


      1
      Aguilar-Melendez does not challenge the denial of relief under the
Convention Against Torture; accordingly, any challenge has been waived. See Chay-
Velasquez v. Ashcroft, 367 F.3d 751, 756 (8th Cir. 2004) (claim not raised or
meaningfully argued in opening brief is deemed waived).

                                         -2-
determination reviewed for substantial evidence); Garcia-Moctezuma v. Sessions,
879 F.3d 863, 869 (8th Cir. 2018) (this court will reverse only if it determines that a
reasonable factfinder would have to conclude that petitioner’s proposed protected
ground “actually and sufficiently motivated his persecutors’ actions”). Substantial
evidence supports the agency’s denial of withholding of removal relief. See Martin
Martin v. Barr, 916 F.3d 1141, 1145 (8th Cir. 2019) (noncitizen who cannot
establish eligibility for asylum necessarily cannot meet more rigorous standard of
proof for withholding of removal).

      The petition for review is denied. See 8th Cir. R. 47B.
                       ______________________________




                                         -3-